Citation Nr: 0937802	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  99-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite (or cold injury) of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which in part denied the Veteran's 
claim for service connection for residuals of frostbite to 
the hands and feet.  

The Board, in January 2001 remanded this issue and other 
issues on appeal to the RO for additional development.  After 
the development was accomplished, the RO, in March 2003, 
granted service connection for another issue on appeal, 
service connection for bilateral hearing loss, thereby 
removing this issue from appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board in June 2005 disposed of other issues on appeal but 
remanded issues of entitlement to service connection for the 
residuals of frostbite and PTSD for additional development.  
Following the development, the RO granted service connection 
for PTSD, thereby removing this issue from appellate status.  
See Grantham, supra.  The remaining issue regarding frostbite 
of the hands and feet is now returned to the Board for 
further consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that additional development is necessary to 
afford proper adjudication of this claim.  The Board notes 
that the Board's January 2005 remand has resulted in 
clarfication from the Veteran regarding his claimed injury 
which requires further development.  

The development requested in January 2005 was to include 
verification that a cold injury did occur.  The Veteran was 
asked to clarify the circumstances of when and where the cold 
injury took place, as there was some confusion as to whether 
the injury took place at Aberdeen Proving Grounds in 
Aberdeen, Maryland or in Fort Dix, New Jersey.  Then the RO 
was to contact the Department of the Army and ask whether it 
could be determined that the Veteran performed guard type 
duties while in Aberdeen Proving Grounds.  Then the RO was to 
contact the National Climatic Data Center of National Oceanic 
and Atmospheric Administration, (Hereinafter referred to as 
"NOAA") located in Asheville, North Carolina, and request 
the climatic data for Aberdeen, Maryland, for the period of 
October through December 1967, specifically to obtain any 
information which would indicate that the weather was severe 
enough to possibly cause cold injuries to individuals who 
were performing guard-type duties outside during this time 
period. 

In response to the RO's request for clarification, the 
Veteran submitted a written statement in July 2008 where he 
stated that the claimed frostbite injury did not take place 
at the Aberdeen Proving Grounds in Maryland, but rather at 
Fort Dix, New Jersey, where he was stationed for 4 days prior 
to being sent to Vietnam.  He reiterated this in an August 
2008 written statement wherein he pointed out that he was 
notified that the RO was seeking to obtain additional 
evidence from the Aberdeen Proving Grounds regarding any 
guard duties performed while stationed there from October 13, 
1967 to December 9, 1967, which he believed was an error.  He 
stated that he was ordered for training at Aberdeen proving 
grounds but was stricken with frostbite at Fort Dix, New 
Jersey while on guard duties.  In November 2008 he again 
confirmed that the injury took place in Fort Dix, New Jersey 
where he stated that while he had orders to Aberdeen proving 
grounds, he was assigned for temporary duties at Fort Dix, 
New Jersey.  

The Board notes that service personnel records were received 
in July 2006 showing his training at Aberdeen Proving Grounds 
in Maryland from October to December 1967, and then was 
enroute to Vietnam where he served from January 13, 1968 to 
March 13, 1969.  These records contain no reference to him 
having ever been stationed at Fort Dix, New Jersey. 

Having received clarification that the claimed frostbite 
injury took place in Fort Dix, New Jersey, the RO submitted a 
query to the Service Department, requesting records for Fort 
Dix.  A response was completed in November 2008 wherein it 
was revealed that a search for records from Fort Dix Army 
base for the year 1968 was conducted but no records were 
located.  There was also sent a copy of an article regarding 
Fort Dix that contained no discussion pertaining to the 
question of whether the Veteran sustained a cold injury 
there.  

Thereafter, having failed to obtain evidence from the Service 
Department regarding the claimed frostbite injury the RO 
adjudicated this claim without scheduling a VA examination 
despite the instructions from the June 2005 Board that an 
examination be scheduled to include review of the available 
information obtained, including the Veteran's statements 
regarding where he was stationed.  The AOJ's actions are 
noncompliant with the United States Court of Appeals for 
Veterans Claims (Court) decision in Stegall v. West, 11 Vet. 
App. 268 (1998), thereby necessitating a remand for 
compliance.  

As noted above, the Veteran has provided lay statements as to 
the time, place and circumstances regarding his claimed cold 
injury.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person. 38 C.F.R. § 
3.159(a)(2).  The Veteran is not offering this contention in 
order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service cold injury and the residuals.  He is competent to do 
so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Given that he has provided competent evidence of his cold 
injury, examination is appropriate to allow for a medical 
opinion based on consideration of such evidence. 

Moreover, while it appears that there may not be available 
evidence from the Service Department to corroborate the 
Veteran's allegations of having sustained frostbite in Fort 
Dix, New Jersey a few days prior to his being sent to 
Vietnam, the Board notes that the search for records 
completed in November 2008 appears to be based on the wrong 
year.  The available evidence shows the Veteran to have been 
stationed at the Aberdeen Proving Grounds from October to 
December 1967, and was enroute to USARPAC on December 9, 
1967.  His Vietnam service is from January 13, 1968 to March 
1969.  Thus the records pertinent to his claimed frostbite 
injury should be dated from some time in December 1967 to 
January 13, 1968.  The unsuccessful search for Fort Dix 
Records is noted to be only for the year 1968.  The search 
should also include December 1967, as this was shortly before 
his Vietnam service, which is when he alleges the frostbite 
occurred.  

Additionally, if official confirmation is made of the Veteran 
having been briefly stationed at Fort Dix, the Board finds 
that an attempt should be made to contact NOAA to confirm the 
weather conditions around the time he was stationed there.  
The Board notes that such request was previously made by the 
Board in 2005 but this was limited to weather conditions in 
Aberdeen, Maryland.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to secure available service department 
records showing that he was stationed 
briefly at Fort Dix, New Jersey from some 
time in December 1967 up to his being sent 
to Vietnam, with official Vietnam service 
starting on January 13, 1968.  This should 
be done through official channels 
including the National Personnel Records 
Center (NPRC) or any other appropriate 
source, including the appellant. Any and 
all records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

2.  Thereafter, only if additional 
evidence is obtained pursuant to the above 
request, the AOJ should contact the 
National Climatic Data Center of National 
Oceanic and Atmospheric Administration, 
located in Asheville, North Carolina, and 
request the climatic data for Fort Dix, 
New Jersey, for the period of December 
1967 to January 1968.  Of particular 
interest is any information which would 
indicate that the weather was severe 
enough to possibly cause cold injuries to 
individuals who were performing guard-type 
duties outside during this time period.  
All obtained information should be 
included in the claims folder for future 
review.

3.  Thereafter, following completion of 
the above, the Veteran's complete claims 
folder should be returned to the examiner 
at the local VA medical center who 
conducted the Cold Injury Protocol 
Examination of January 16, 2003.  The 
examiner should take note of the Veteran's 
clarifying statements as to having been 
stationed in Fort Dix, New Jersey for 4 
days some time from around December 1967 
and January 1968 where he sustained a 
frostbite injury.  Based upon that 
information and any additional information 
obtained pursuant to this remand, the 
examiner should be asked whether the 
information changes any of the opinions 
expressed in the January 16, 2003, 
examination report.  Additionally, the 
examiner should be asked to express a less 
equivocal opinion as to whether the 
Veteran suffered from cold weather 
injuries while he was in the military. All 
information obtained should be included in 
the claims folder for further review.

4.  If the doctor who performed the Cold 
Injury Protocol Examination of January 16, 
2003, is no longer employed at the local 
VA medical center, the RO should arrange 
for the Veteran to undergo another Cold 
Injury Protocol Examination for the 
purpose of evaluating his claimed 
frostbite residuals of both upper 
extremities and both lower extremities.  
The claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, including x- rays of the hands and 
feet should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  Based on a review of 
the claims file and the examination 
findings (or claims file review alone if 
examination is not accomplished), the 
examiner should indicate whether it is at 
least as likely as not that any existing 
upper or lower extremity pathology is the 
residual of a cold injury or some other 
condition attributable to the Veteran's 
military service, pre-or post-service 
trauma, or some other cause or causes, 
including ethanol abuse.  The examiner 
should provide a complete rationale for 
all conclusions reached.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

5.  The AOJ should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for residuals of frostbite of 
the hands and feet.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


